Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 15, and 16 in the reply filed on 06/27/2022 is acknowledged.
Claims 8-14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “measurements” in line 13. Since “a set of light intensity measurements” was established in line 11, it is unclear if the “measurements” of line 13 is the same or different from the “set of light intensity measurements” of line 11. Claims 2-7, 15, and 16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “the measurements” in line 15. Since “a set of light intensity measurements” was established in line 11 and “measurements” was established in line 13, it is unclear which “measurements” line 15 is referring to. Claims 2-7, 15, and 16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 3, claim 1 recites the limitation “for each set of measurements” in line 2. Since “a set of light intensity measurements” was established in line 11 of claim 1 and “measurements” was established in line 13 of claim 1, it is unclear which “measurements” is referring to in claim 3.
Regarding claim 6, claim 1 recites the limitation “the sets of measurements” in line 2. Since “a set of light intensity measurements” was established in line 11 of claim 1 and “measurements” was established in line 13 of claim 1, it is unclear which “measurements” is referring to in claim 6.
Regarding claim 16, claim 1 recites the limitation “the sets of measurements” in lines 1-2. Since “a set of light intensity measurements” was established in line 11 of claim 1 and “measurements” was established in line 13 of claim 1, it is unclear which “measurements” is referring to in claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo (US 20110017905 A1).
Regarding claim 1, Yeo teaches a method of determining an effect of a liquid sample on light (abstract; paragraphs [0011] and [0037] teach detecting light absorbances or transmittances in a microfluidic system), the method comprising: 
rotating (paragraphs [0033]-[0034]) an assay device (Fig. 2, element 1) comprising one or more chambers (20) for containing the liquid sample (paragraph [0024], “fluidic sample”); 
directing light (paragraph [0033]) from a light source (Fig. 2, element 2) to the rotating assay device such that the light passes through the one or more chambers as each of the one or more chambers is in a respective predetermined configuration relative to the light source and a light receiver (Fig. 2; paragraphs [0033]-[0034]); 
receiving, at the light receiver (Fig. 2, element 3), light from the light source that has passed through the one or more chambers within the rotating assay device for at least one complete rotation of the assay device (paragraphs [0034]-[0035]; Figs. 2-4); 
determining a set of light intensity measurements for each complete rotation of the assay device (paragraphs [0039]-[0041] and Figs. 2-4); 
determining measurements within each set that were obtained when the light passed through the one or more chambers (Fig. 3 and paragraphs [0041]-[0043] shows calculating which rotation angle, and thus signal, corresponds to the positions of the chambers); and 
determining, using the measurements that were obtained when the light passed through the one or more chambers, the effect of the liquid sample on the light from the light source (paragraph [0037] teaches detecting light absorbance or light transmittance from the measurement).
Regarding claim 15, Yeo teaches one or more computer readable storage media comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the method of claim 1 (paragraphs [0041]-[0042] teach a control part storing information and controlling an operating part; see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo as applied to claim 1 above, and further in view of Mian et al. (WO 9721090 A1).
Regarding claim 2, Yeo fails to teach wherein each of the one or more chambers is associated with a first reflecting surface and a second reflecting surface, and directing light comprises, for each chamber: reflecting light from the light source to the respective chamber using the respective first reflecting surface; and reflecting light from the respective chamber to the light receiver using the respective second reflecting surface.
Mian teaches methods and apparatus for performing analysis using rotation of a platform to measure fluidic samples (abstract; Fig. 16). Mian teaches each of the one or more chambers (Fig. 16, element 1) is associated with a first reflecting surface (Fig. 16, angled reflecting surface to the left of the detection chamber) and a second reflecting surface (Fig. 16, angled reflecting surface to the right of the detection chamber), and directing light comprises, for each chamber: reflecting light from the light source to the respective chamber using the respective first reflecting surface (Fig. 16 shows light directed from a light emitter to the chamber); and reflecting light from the respective chamber to the light receiver using the respective second reflecting surface (Fig. 16 shows light directed to a light collector from the sample chamber).  Mian teaches the reflecting surfaces, i.e. mirror, allows for transverse illumination in a lateral dimension which can enhance spectral measurement since the pathlength can be extensive compared to a short pathlength (page 77, lines 3-14). Mian teaches that the mirrors can be inserted onto the disk, integrally molded into the disk or metallicized in a plastic or other substrate comprising the disk (page 77, lines 12-14).
Since Mian teaches a rotating device for optical analysis, similar to Yeo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeo to incorporate the teachings of Mian to provide wherein each of the one or more chambers is associated with a first reflecting surface and a second reflecting surface, and directing light comprises, for each chamber: reflecting light from the light source to the respective chamber using the respective first reflecting surface; and reflecting light from the respective chamber to the light receiver using the respective second reflecting surface. Doing so would utilize known methods for directing light to and from a sample chamber, as taught by Mian, which would have a reasonable expectation of successfully improving spectral measurement.

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo as applied to claim 1 above, and further in view of Makino et al. (WO 2016152305 A1; see machine translation) and Schembri et al. (SCHEMBRI C T ET AL: "PORTABLE SIMULTANEOUS MULTIPLE ANALYTE WHOLE-BLOOD ANALYZER FOR POINT-OF-CARE TESTING", CLINICAL CHEMISTRY, AMERICAN ASSOCIATION FOR CLINICAL CHEMISTRY, WASHINGTON, DC, vol. 38, no. 9, 1 September 1992 (1992-09-01), pages 1665-1670).
Regarding claim 3,  Yeo fails to teach the method comprising, for each set of measurements: 
determining the number of chambers in the respective set of measurements; 
comparing the number of chambers with an expected number of chambers; and 
if the number of chambers in the respective set of measurements is not the expected number of chambers, rejecting the respective set of measurements.
Makino teaches an automatic analysis device and method (abstract; Fig. 1) comprising rotating elements (102, 107) holding a plurality of containers (103, 108). Makino teaches a container installation check that indicates whether or not a required number of sample containers is installed at a predetermined position (page 7, third paragraph), and if not, the step is stopped and alarm is displayed (page 7, third paragraph).
Schembri teaches a portable clinical chemistry analyzer (abstract) comprising a rotor comprising cuvettes (Figs. 1-3). Schembri teaches internal quality control of the analyzer (page 1660, right column), wherein all of the data collected passes through a series of checks to ensure that the results are calculated from error-free information (page 1668, right column, second full paragraph). Schembri teaches that if values are outside an expected range in a software, results are not reported for the affected methods (page 1668, right column, third full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeo to incorporate the teachings of Makino and Schembri to provide the method comprising, for each set of measurements: determining the number of chambers in the respective set of measurements; comparing the number of chambers with an expected number of chambers; and if the number of chambers in the respective set of measurements is not the expected number of chambers, rejecting the respective set of measurements. Doing so would utilize routine quality control and error checking in the art, as taught by Makino and Schembri, which would have a reasonable expectation of successfully ensuring error-free analysis and improve automation of the method.
Regarding claim 4, Yeo further teaches the method comprising: determining the position of a reference device (paragraph [0026] teaches a home position mark 30 which is utilized to determine the position of each chamber). However, Yeo fails to specifically teach for each set of measurements: determining whether each of the one or more chambers are in an expected position relative to the reference device in the respective set of measurements; and if the one or more chambers are not in the expected position relative to the reference device in the respective set of measurements, rejecting the respective set of measurements.
Makino teaches an automatic analysis device and method (abstract; Fig. 1) comprising rotating elements (102, 107) holding a plurality of containers (103, 108). Makino teaches a container installation check that indicates whether or not a required number of sample containers is installed at a predetermined position (page 7, third paragraph), and if not, the step is stopped and alarm is displayed (page 7, third paragraph).
Schembri teaches a portable clinical chemistry analyzer (abstract) comprising a rotor comprising cuvettes (Figs. 1-3). Schembri teaches internal quality control of the analyzer (page 1660, right column), wherein all of the data collected passes through a series of checks to ensure that the results are calculated from error-free information (page 1668, right column, second full paragraph). Schembri teaches that if values are outside an expected range in a software, results are not reported for the affected methods (page 1668, right column, third full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeo to incorporate the teachings of Makino and Schembri to provide the method comprising for each set of measurements: determining whether each of the one or more chambers are in an expected position relative to the reference device in the respective set of measurements; and if the one or more chambers are not in the expected position relative to the reference device in the respective set of measurements, rejecting the respective set of measurements. Doing so would utilize routine quality control and error checking in the art, as taught by Makino and Schembri, which would have a reasonable expectation of successfully ensuring proper positioning of elements for measurement, ensuring error-free measurement, and improve automation of the method.
Regarding claim 5, modified Yeo fails to explicitly teach the method comprising storing the sets of measurements that are not rejected.
Schembri teaches that if values are outside an expected range in a software, results are not reported for the affected methods (page 1668, right column, third full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Yeo to provide the method comprising storing the sets of measurements that are not rejected. Doing so would allow for error-free analysis and improve automation of the method. 
Regarding claim 16, modified Yeo fails to explicitly teach the method comprising storing the sets of measurements that are not rejected.
Schembri teaches that if values are outside an expected range in a software, results are not reported for the affected methods (page 1668, right column, third full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Yeo to provide the method comprising storing the sets of measurements that are not rejected. Doing so would allow for error-free analysis and improve automation of the method. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo as applied to claim 1 above, and further in view of Klein (US 5449621 A).
Regarding claim 6, Yeo fails to teach the method comprising: determining the number of measurements in one of the sets of measurements; and changing the speed of rotation of the assay device based on the determined number of measurements.
Klein teaches an automated patient sample analysis instruments that uses assay cartridges and a rotating carriage comprising the cartridges (abstract, Fig. 7). Klein teaches measurement of the cartridges while rotating at a range of speeds (column 2, lines 45-48). Klein teaches a speed control circuit that modulates the speed of rotation (column 5, lines 32-42). Klein teaches the position and speed of a cartridge carriage is monitored using an index locater for the carriage (column 5, lines 59-65). Klein teaches a method for measurement that includes for each rotation, identifying a subject measurement interval, illuminating the cartridges, and measuring for a specified number of measurements (claim 1, steps b-e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yeo to incorporate the teachings of Klein to provide the method comprising: determining the number of measurements in one of the sets of measurements; and changing the speed of rotation of the assay device based on the determined number of measurements. Doing so would utilize known methods for controlling rotation of an analysis device and measuring cartridges during rotation, as taught by Klein, which would have a reasonable expectation of successfully optimizing and improving the measurement of the assay device during rotation. Furthermore, it would have been obvious to have arrived at the claimed invention, by modifying Yeo in view of Klein, through routine experimentation (see MPEP 2144.05 (II)) to optimize the measurement conditions depending on the number of measurements desired.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the closest prior art of Yeo fails to teach the method comprising: determining the number of measurements that meet a light intensity condition in one of the sets of measurements; and changing the light intensity condition for sets of measurements for subsequent complete rotations based on the number of measurements that met the light intensity condition.
	Yeo et al. (US 20110194114 A1; hereinafter, “Pub 114”) teaches methods and apparatuses for measuring light absorbance and a rotating disk (abstract; Fig. 2). Pub 114 teaches the respective times of detections of the reference transmitted light intensity and the detection that transmitted light intensity may be changed depending on the positions of a first, second, and third reference chamber and a detection chamber, wherein changing the time of detection of transmitted light intensity in this manner may be accomplished by providing a plurality of reference chambers and a plurality of detection chambers (paragraph [0088]). However, Pub 114 fails to teach determining the number of measurements that meet a light intensity condition in one of the sets of measurements; and changing the light intensity condition for sets of measurements for subsequent complete rotations based on the number of measurements that met the light intensity condition.
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 7, specifically changing the light intensity condition for sets of measurements for subsequent complete rotations based on the number of measurements that met the light intensity condition. Thus, claim 7 is deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mian et al. (WO 9721090 A1) teaches a method and apparatus for performing analysis using a rotating platform (abstract). Corey teaches that data can be used to adjust disk rotation speed to control fluid movement on a disk (page 35, lines 25-30). 
Hurt et al. (US 20030224457 A1) teaches a clinical diagnostic assay comprising a rotating disc (abstract). Hurt teaches that a sampling rate and optionally a bio-disc rotation speed is adjusted to correspond to the expected or detected size of the spots so that the spots can be reliably counted in real time using conventional and practical computing resources (paragraph [0204]). 
Ishizawa et al. (CN 102301239 A) teaches an analysis device and disk rotation control method (abstract; Fig. 4). Ishizawa teaches adjusting the rotation speed can be changed according to a purpose (paragraph [0055]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798